     Case 2:19-cv-01523-JCM-BNW Document 26 Filed 04/14/20 Page 1 of 2




 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
                                                       ***
 7
      JOAL, LLC,                                              Case No. 2:19-cv-01523-JCM-BNW
 8
                              Plaintiff,
 9                                                            ORDER
             v.
10
      TRAILBOSS ENTERPRISES, INC.,
11
                              Defendant.
12

13
             Presently before the court is attorney T. James Truman’s motion to withdraw as counsel
14
     for Plaintiff JOAL, LLC. (ECF No. 21.) Mr. Truman represents that he is no longer employed by
15
     JOAL, LLC. (Id. at 2.)
16
             Having reviewed and considered the motion, and good cause appearing, the court will
17
     grant the motion to withdraw and order Plaintiff JOAL, LLC to retain a new attorney if it intends
18
     to move forward with this case.1 Plaintiff JOAL, LLC is advised that because it is a corporation, it
19
     cannot represent itself and must be represented by an attorney in this action. See In re Am. W.
20
     Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other
21
     unincorporated associations must appear in court through an attorney.”). Plaintiff JOAL, LLC is
22
     further advised that failure to retain an attorney may result in the imposition of sanctions under
23
     Local Rule IA 11-8, including a recommendation to the district judge that this case be dismissed.
24

25

26
27
             1
              The district judge assigned to this case previously granted Defendant’s motion to dismiss but
     gave Plaintiff leave to amend its complaint. (ECF No. 19.) To date, Plaintiff has not filed an amended
28   complaint.
     Case 2:19-cv-01523-JCM-BNW Document 26 Filed 04/14/20 Page 2 of 2




 1          IT IS THEREFORE ORDERED that Mr. Truman’s motion to withdraw as counsel for

 2   JOAL, LLC (ECF No. 21) is GRANTED.

 3          IT IS FURTHER ORDERED that Mr. Truman must serve a copy of this order on Plaintiff

 4   JOAL, LLC and must file proof of that service by April 29, 2020.

 5          IT IS FURTHER ORDERED that on or before May 15, 2020, Plaintiff JOAL, LLC must

 6   retain a new attorney and that attorney must file a notice of appearance in this case.

 7

 8          DATED: April 14, 2020

 9

10                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
